Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to the application filed on 12/29/2021 in which Claims 1 and 3-7
were pending. During an Examiner-initiated interview on 03/02/2022, the Examiner and Applicant agreed upon amendments to Claims 1, 6, and 7 that would remove the Markush grouping and add a grammatical element for clarification purposes. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Finnerty on 03/02/2022.
Amendments to the Claims
1. (Currently Amended) A text preparation apparatus comprising: 
a storage device; and 
a processor configured to operate in accordance with a program stored in the storage device,
 wherein the processor is configured to: 
consisting of more than one of a gamma ray variable, a rate of penetration variable, a methane variable, an ethane variable, and a resistance variable; 
perform encoding processing to generate a long short-term memory (LSTM) feature vector set from the plurality of variables gathered from the plurality of sensors attached to the drill performing the drilling process in the oil well, wherein, in the encoding processing, the processor is configured to:
 generate a plurality of two-dimensional spectrograms that each correspond to a respective variable of the plurality of variables; 
generate a plurality of feature vectors by applying each of the plurality of two-dimensional spectrograms to a convolutional neural network that outputs the plurality of feature vectors; and 
provide the plurality of feature vectors as input to an LSTM model that generates the LSTM feature vector set and a state vector; and 
perform decoding processing to generate a geology report indicating rock characteristics of rocks subject to the drilling process in the oil well that are consistent with the feature vectors encoded from the plurality of variables, -2-4869-3732-7366.1Atty. Dkt. No. 093659-0219wherein, in the decoding processing, the processor is configured to: 
perform first-layer recurrent neural network processing for rock properties to be used in the geology report and second-layer recurrent neural network processing for words appropriate for each of the rock properties to be used in the geology report; 

generate a first vector set from the state vector of a previous step in the first-layer recurrent neural network processing and the LSTM feature vector set, each vector of the first vector set being generated based on similarity degrees between individual vectors in the LSTM feature vector set and the state vector; 
generate a second vector based on similarity degrees between individual vectors in the first vector set and the state vector; 
input the second vector to a given step in the first-layer recurrent neural network processing; and 
generate the geology report including the phrase appropriate for each of the rock properties determined based on the phrase-pattern relation table and the outputs of the second-layer recurrent neural network processing.

6. (Currently Amended) A method for a text preparation apparatus to prepare a text, the text preparation apparatus including a storage device and a processor configured to operate in accordance with a program stored in the storage device, and the method comprising: -4- 4869-3732-7366.1Atty. Dkt. No. 093659-0219 
retrieving, by the processor, a plurality of variables gathered from a plurality of sensors attached to a drill performing a drilling process in an oil well, the plurality of variables consisting of more than one of a gamma ray variable, a rate of penetration variable, a methane variable, an ethane variable, and a resistance variable; 

generating, by the processor, a plurality of two-dimensional spectrograms that each correspond to a respective variable of the plurality of variables; 
generating, by the processor, each of the feature vectors by applying each of the plurality of two-dimensional spectrograms to a convolutional neural network that outputs the feature vectors; and 
provide the plurality of feature vectors as input to an LSTM model that generates the LSTM feature vector set and a state vector; and 
performing, by the processor, decoding processing to generate a geology report indicating rock characteristics of rocks subject to the drilling process in the oil well that are consistent with the feature vectors encoded from the plurality of variables, wherein the decoding processing includes: 
performing, by the processor, first-layer recurrent neural network processing for rock properties to be used in the geology report and second-layer recurrent neural network processing for words appropriate for each of the rock properties to be used in the geology report; -5- 4869-3732-7366.1Atty. Dkt. No. 093659-0219 
determining, by the processor, a phrase appropriate for each of the rock properties based on a phrase-pattern relation table and outputs of the second-layer recurrent neural network processing; 

generating, by the processor, a second vector based on similarity degrees between individual vectors in the first vector set and the state vector;
 inputting, by the processor, the second vector to a given step in the first- layer recurrent neural network processing; and 
generating, by the processor, the geology report including the phrase appropriate for each of the rock properties determined based on the phrase-pattern relation table and the outputs of the second-layer recurrent neural network processing.

7. (Currently Amended) A text preparation apparatus comprising: 
an encoder configured to: 
retrieve a plurality of variables gathered from a plurality of sensors attached to a drill performing a drilling process in an oil well, the plurality of variables consisting of more than one of a gamma ray variable, a rate of penetration variable, a methane variable, an ethane variable, and a resistance variable; and 
generate a long short-term memory (LSTM) feature vector set from the plurality of variables gathered from the plurality of sensors attached to the drill performing the drilling process in the oil well, wherein the LSTM feature vector set is generated based on the encoder: 
generating a plurality of two-dimensional spectrograms that each correspond to a respective variable of the plurality of variables;

4869-3732-7366.1Atty. Dkt. No. 093659-0219 provide the plurality of feature vectors as input to an LSTM model that generates the LSTM feature vector set and a state vector; and 
a decoder configured to generate a geology report indicating rock characteristics of rocks subject to the drilling process in the oil well that are consistent with the feature vectors encoded from the plurality of variables, wherein the decoder includes a first-layer recurrent neural network for rock properties to be used in the geology report and a second-layer recurrent neural network processing for words appropriate for each of the rock properties to be used in the geology report, and wherein the decoder is configured to: 
determine a phrase appropriate for each of the rock properties based on a phrase-pattern relation table and outputs of the second-layer recurrent neural network; 
generate a first vector set from the state vector of a previous step in the first-layer recurrent neural network and the feature vector sets, each vector of the first vector set being generated based on similarity degrees between individual vectors in the LSTM feature vector set and the state vector; 
generate a second vector based on similarity degrees between individual vectors in the first vector set and the state vector; 
input the second vector to a given step in the first-layer recurrent neural network; and
generate the geology report including the phrase appropriate for each of the rock properties determined based on the phrase-pattern relation table and the outputs of the second-layer recurrent neural network processing.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 6, and 7
are considered allowable after finding when reading the claims in light of the specification as per
MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose
or suggest the combination of limitations specified in the independent claims, including at least:

	In claims 1, 6, and 7, 
…
perform encoding processing to generate a long short-term memory (LSTM) feature vector set from the plurality of variables gathered from the plurality of sensors attached to the drill performing the drilling process in the oil well, wherein, in the encoding processing, the processor is configured to:
 generate a plurality of two-dimensional spectrograms that each correspond to a respective variable of the plurality of variables; 
generate a plurality of feature vectors by applying each of the plurality of two-dimensional spectrograms to a convolutional neural network that outputs the plurality of feature vectors; and 
provide the plurality of feature vectors as input to an LSTM model that generates the LSTM feature vector set and a state vector;
…
 Diamos et al. US 10,679,643 B2	, which teaches an RNN acoustic model that includes a first stack of 2D convolutional layers and then a second stack of recurrent layers to output a discrete sequence of characters representing an audio caption, but Diamos does not teach: perform encoding processing to generate a long short-term memory (LSTM) feature vector set from the plurality of variables gathered from the plurality of sensors attached to the drill performing the drilling process in the oil well. 
However, the examiner has found that the distinct feature of the applicant’s claimed
invention over the prior art is the explicit claiming of the aforementioned limitations as specified
in independent Claims 1, 6, and 7 in combination with all the other limitations recited therein.
	When taken in context, the claims as a whole were not uncovered in the prior art, i.e.
dependent Claims 3, 4, 5 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Adam Clark Standke
Assistant Examiner
Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129